TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00492-CV


Michelle McGaughy, Appellant

v.


Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. FM100802, HONORABLE CHARLES CAMPBELL, JUDGE PRESIDING 





	Appellee Texas Department of Protective and Regulatory Services (1) has filed a motion
to dismiss for want of jurisdiction, contending that appellant Michelle McGaughy's notice of appeal
was late.  We agree and dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a).

	Appeals in termination cases have been classified as accelerated appeals since
September 1, 2001.  Tex. Fam. Code Ann. § 109.002(a) (West Supp. 2002). (2)  The judgment in this
cause was signed June 20, 2002.  The notice of appeal was due July 10, 2002, twenty days after the
judgment was signed.  Tex. R. App. P. 26.1(b).  Any motion for extension of time to file notice of
appeal was due July 25, 2002, fifteen days after the deadline to file the notice of appeal.  Tex. R.
App. P. 26.3.  Appellant's notice of appeal and motion for extension of time to file notice of appeal
were not filed until August 2, 2002.  Because the perfecting instrument and motion for extension of
time were filed after the deadline for the motion for extension, we have no jurisdiction over the
appeal.  See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997); Kinnard v. Carnahan, 25
S.W.3d 266, 268 (Tex. App.--San Antonio 2000, no pet.).  The appellate court may not alter the
time for perfecting an appeal in a civil case.  See Tex. R. App. P. 2.  Accordingly, we dismiss the
appeal for want of jurisdiction. (3)  Tex. R. App. P. 42.3(a).


  
					Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   August 30, 2002
Do Not Publish
1.      	The Children's Rights Clinic, attorney ad litem for the children, also filed a motion to
dismiss.
2.       	The statute applies to appeals in suits pending on or filed on or after September 1, 2001.
3.      	Appellant's motion for extension of time to file the notice of appeal is dismissed.